 Case 8:21-cv-02067-WFJ-SPF Document 1 Filed 08/26/21 Page 1 of 7 PageID 1




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

MIRZA MUJANIC,

              Plaintiff,                                     CASE NO. 8:21-cv-02067

v.                                                           JURY TRIAL DEMANDED

VALENTINE & KEBARTAS LLC,

              Defendant.
                                                      /


                                           COMPLAINT

          NOW comes MIRZA MUJANIC (“Plaintiff”), by and through the undersigned attorney,

complaining as to the conduct of VALENTINE & KEBARTAS LLC (“Defendant”), as follows:

                                      NATURE OF THE ACTION

     1.   Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq., and the Florida Consumer Collection Practices Act

(“FCCPA”), Florida Statute § 559.55, for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

     2.   This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. § 1367.

     3.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant conducts business

in the Middle District of Florida and a substantial portion of the events or omissions giving rise

to the claims occurred within the Middle District of Florida.



                                                  1
     Case 8:21-cv-02067-WFJ-SPF Document 1 Filed 08/26/21 Page 2 of 7 PageID 2




                                                      PARTIES

       4.   Plaintiff is a consumer over 18 years of age residing in Tampa, Florida, which lies within

    the Middle District of Florida.

       5.   Defendant is a third party debt collector claiming to be “an industry leader in the fields of

    accounts receivable and collection services.”1 Defendant is organized under the laws of the

    Commonwealth of Massachusetts and headquartered at 15 Union St. No. 6, Lawrence, MA 01840.

    Defendant regularly collects debt from consumers in the state of Florida.

       6.   Defendant acted through its agents, employees, officers, members, directors, heirs,

    successors, assigns, principals,           trustees, sureties, subrogees, third-party contractors,

    representatives and insurers at all times relevant to the instant action.

                                   FACTS SUPPORTING CAUSES OF ACTION

       7.   This action arises from Defendant’s attempts to collect on a consumer obligation Plaintiff

    allegedly owed (“subject debt”) on a personal credit card.

       8.   Upon information and belief, following Plaintiff’s purported default the subject debt was

    turned over to Defendant for collections.

       9.   Around July 2021, Defendant started calling Plaintiff on his cellular number (813) XXX-

    4676 to collect on the subject debt.

       10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

    operator of the cellular phone ending in -4676. Plaintiff is and always has been financially

    responsible for the cellular phone and its services.




1
    https://valentineandkebartas.com/vk-difference/

                                                         2
  Case 8:21-cv-02067-WFJ-SPF Document 1 Filed 08/26/21 Page 3 of 7 PageID 3




   11. Defendant has used a variety of numbers when placing calls to Plaintiff’s cellular phone,

including but not limited to: (813) 692-5384 and (813) 303-2107. Upon information and belief,

Defendant has used other phone numbers as well.

   12. Upon information and belief, Defendant regularly utilizes the above-referenced phone

numbers in its debt collection activity.

   13. On multiple instances, Plaintiff informed Defendant that he did wish to be contacted and

demanded that Defendant stop calling.

   14. Most recently on or about August 6, 2021, Plaintiff again told Defendant to stop calling

and followed up with a text message to Defendant with same demand.

   15. Defendant ignored Plaintiff’s multiple cease calling demands and kept the calls coming.

   16. Plaintiff works as an Uber driver at all times relevant to this Complaint.

   17. Defendant’s frequent calling caused Plaintiff a myriad of hazards while driving on his job

such as missing turns or going in wrong direction.

   18. Plaintiff has received countless phone calls after he demanded Defendant to stop.

   19. Frustrated over Defendant’s conduct, Plaintiff spoke with his undersigned attorney

regarding his rights, resulting in exhausting time and resources.

   20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress stemming from the persistent calls, increased risk of personal injury resulting

from the distraction caused by the repeated calls, increased usage of his telephone services, loss

of cellular phone capacity, diminished cellular phone functionality, decreased battery life on his

cellular phone, and diminished space for data storage on his cellular phone.



                                                 3
  Case 8:21-cv-02067-WFJ-SPF Document 1 Filed 08/26/21 Page 4 of 7 PageID 4




            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

   24. Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA, because it

regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

   25. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   26. The subject debt is a “debt” as defined by FDCPA § 1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

       a. Violations of FDCPA §§ 1692c(a)(1) and 1692d

   27. The FDCPA, pursuant to 15 U.S.C. § 1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” § 1692d(5) further prohibits, “causing a telephone to

ring or engaging any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.”

   28. Defendant violated §§ 1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after

being notified to stop. This recurring behavior of systematically calling Plaintiff’s cellular phone

in spite of Plaintiff’s demands was harassing and abusive. The frequency and nature of calls shows

that Defendant willfully ignored Plaintiff’s pleas with the objective of annoying and harassing him.




                                                 4
  Case 8:21-cv-02067-WFJ-SPF Document 1 Filed 08/26/21 Page 5 of 7 PageID 5




    29. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

          b. Violations of FDCPA § 1692e

    30. The FDCPA, pursuant to 15 U.S.C. § 1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    31. In addition, this section enumerates specific violations, such as:

                   “The use of any false representation or deceptive means to collect
                   or attempt to collect any debt or to obtain information concerning a
                   consumer.” 15 U.S.C. § 1692e(10).

    32. Defendant violated §§ 1692e and e(10) when it ignored Plaintiff’s demands and carried

 on the incessant calling to Plaintiff’s cellular phone. Through its conduct of repeatedly initiating

 calls, Defendant deceptively and misleadingly represented to Plaintiff that it had the legal ability

 to contact him upon his non-consent when it did not.

          c. Violations of FDCPA § 1692f

    33. The FDCPA, pursuant to 15 U.S.C. § 1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    34. Defendant violated § 1692f when it unfairly and unconscionably attempted to collect on

the subject debt by continuously and frequently calling Plaintiff after Plaintiff expressly revoked

consent to be called.

    35. As pled above, Plaintiff has been harmed and suffered damages as a result of Defendant’s

illegal actions.

          WHEREFORE, Plaintiff, MIRZA MUJANIC, respectfully requests that this Honorable

Court enter judgment in his favor as follows:



                                                    5
  Case 8:21-cv-02067-WFJ-SPF Document 1 Filed 08/26/21 Page 6 of 7 PageID 6




             a. Declaring that the practices complained of herein are unlawful and violate the
                aforementioned bodies of law;

             b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C. §
                1692k(a)(2)(A);

             c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
                provided under 15 U.S.C. § 1692k(a)(1);

             d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
                § 1692k(a)(3);

             e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
                subject debt; and

             f. Awarding any other relief as this Honorable Court deems just and appropriate.

       COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

   36. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth herein.

   37. Plaintiff is a “consumer” as defined by Florida Statutes § 559.55(8).

   38. Defendant is a “debt collector” as defined by Florida Statutes § 559.55(7).

   39. The subject consumer debt is a “consumer debt” as defined under Florida Statutes §

559.55(6).

        a.    Violations of FCCPA § 559.72(7)

   40. A debt collector violates § 559.72(7) of the FCCPA when it willfully communicates with

the debtor or any member of her or his family with such frequency as can reasonably be expected

to harass the debtor or her or his family, or willfully engage in other conduct which can reasonably

be expected to abuse or harass the debtor or any member of her or his family.

   41. Defendant violated § 559.72(7) of the FCCPA when it repeatedly called Plaintiff after

being notified to stop. This behavior of systematically and persistently calling Plaintiff’s cellular

phone in spite of Plaintiff’s demands was harassing and abusive. The frequency and nature of calls




                                                 6
 Case 8:21-cv-02067-WFJ-SPF Document 1 Filed 08/26/21 Page 7 of 7 PageID 7




shows that Defendant willfully ignored Plaintiff’s pleas with the objective of annoying and

harassing him.

   42. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

        b. Violations of FCCPA § 559.72(9)

   WHEREFORE, Plaintiff, MIRZA MUJANIC, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

           a. Awarding Plaintiff his actual damages in an amount to be determined at trial
              pursuant to the Florida Consumer Collection Practices Act, Fla. Stat. § 559.77;

           b. Awarding Plaintiff statutory damages of $1,000.00 pursuant to the Florida
              Consumer Collection Practices Act, Fla. Stat. § 559.77;

           c. Awarding Plaintiff equitable relief, including enjoining Defendant from further
              violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §
              559.77(2);

           d. Awarding Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida
              Consumer Collection Practices Act, Fla. Stat. § 559.77;

           e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
              subject debt; and

           f. Awarding any other relief this Honorable Court deems equitable and just.


Dated: August 26, 2021                                      Respectfully Submitted,

                                                            /s/Alejandro E. Figueroa
                                                            Alejandro E. Figueroa, Esq.
                                                            Florida Bar No. 1021163
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd
                                                            2500 S Highland Ave, Suite 200
                                                            Lombard, IL 60148
                                                            Telephone: (630) 575-8181 Ext. 120
                                                            alejandrof@sulaimanlaw.com




                                                7
